Case 19-11026-BFK          Doc 37     Filed 09/18/19 Entered 09/18/19 08:09:44            Desc Main
                                      Document     Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

In re:                                          *
                                                *       CASE NO. 19-11026-BFK
CHANTHAVY RATTANA                               *
                                                *
         Debtor                                 *       CHAPTER 13

                          OBJECTION TO PROOF OF CLAIM 8-1
                     OF RUSHMORE LOAN MAANAGEMENT SERVICES

         COMES NOW, Chanthavy Rattana (the “Debtor”), by and through undersigned counsel,
pursuant to Sections 502(a) and 502 (b)(1) of the Bankruptcy Code, Rules 3001 and 3007(a) of
the Bankruptcy Rules, and objects to Proof of Claim 8-1 filed by Rushmore Loan Management
Services (“Creditor”). In support of this Objection, the Debtor respectfully shows this Honorable
Court the following:
         1.       This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(B), and this
Court has proper subject matter jurisdiction pursuant to 28 U.S.C. § 1334(b).
         2.       Creditor filed its Proof of Claim on or about August 14, 2019, with claim for
$7,534.12 secured by Debtor’s principal residence.
         3.       Creditor also included an alleged arrearage of $798.24.
         4.       Undersigned counsel reviewed the payment history attached to the Proof of Claim
and it fails to account for a payment that Debtor made on April 9, 2019. Proof of this payment is
attached as Exhibit A.
         5.       Additionally, the payment history shows that a payment made on March 13, 2019
was applied towards the payment due for March 27, 2019.
         6.       The payment history then appears to assert that another payment of $366.12 was
due for March 27, 2019, despite the earlier March 13, 2019 payment.
         7.       Accordingly, it appears that the alleged $798.24 arrearage is due to Creditor’s
failure to a) include Debtor’s April 9, 2019 payment and b) properly credit Debtor’s March 13,
2019 payment.
         WHEREFORE, the Debtor moves the Court for relief as follows:
         A. Disallowance of the $798.24 arrearage portion of Creditor’s Proof of Claim;
Case 19-11026-BFK       Doc 37    Filed 09/18/19 Entered 09/18/19 08:09:44           Desc Main
                                  Document     Page 2 of 2


       B. Award Debtor’s counsel reasonable legal fees in an amount to be determined by this
Court; and
       C. Such other and further relief as the Court may deem just and proper.

Respectfully submitted this 18th day of September 2019

/s/ Jeremy C. Huang
Jeremy C. Huang, VSB 76861
10615 Judicial Dr., Suite 102
Fairfax, VA 22030
(T) 703-755-0214 / (F) 571-285-0065
jhuang@lawfirmvirginia.com



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of September 2019, a copy of the foregoing
Objection to Proof of Claim and Notice of Hearing were served via first class mail, postage
prepaid, and/or the Court’s Electronic Court Filing system upon the Chapter 13 Trustee and the
following parties:

John J. Chappell, III
Glasser and Glasser, P.L.C.
580 E. Main St., Suite 600
Norfolk, VA 23510
Attorney for the Creditor

/s/ Jeremy C. Huang
